Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over by Tantardini et al. (US 2019/0019418) in view of Ying et al. (US 2020/0218251).

Regarding claim 1, Tantardini discloses 
A system for multi-interface transmission gateway processing comprising: 
one or more vehicles (Fig. 2, ¶ [0027]: the at least one data transfer device 120 adapted to transfer messages between a plurality of unmanned aerial vehicles (UAVs)), each comprising: at least one vehicle gateway (Fig. 3, ¶ [0028]: The module device 1000 is hereby named as DronAssistant); and 
a plurality of wireless communication interfaces (¶ [0031]: the at least one data transfer device 120 comprises means of a radio transceiver 121 or cell modem 122 or a satellite modem and antenna 123 or a Sarsat beacon 124 or a Bluetooth and/or a Wifi modem 125 or the like); and 
one or more management network devices (¶ [0061]: VATC servers) in communication with at least one vehicle of the one or more vehicles (¶ [0009]: FIG. 1 shows the operational environment, the method, and the various components of the system composed of a module device (named DronAssistant) installed (with software) on the UAV and a software (named DronATC) for Air Traffic Management acting as Air Traffic Control running on VATC server) via interface of the plurality of wireless communication interfaces of the at least one vehicle (¶ [0049]: In case the VATC is unable to transmit data to/from the UAV as a result of a network outage or UAVs radio failure ... As soon as practical, the UAV returns to the originally planned route. The on-board transmitters advertise the deviation for further relay to the VATCS (in case UAV-to-UAV link is active); ¶ [0080]: In case the communication between the DronAssistant that detected the previously unknown moving obstacle and VATCs is temporary down, it is the first DronAssistant that has the communication via cell or satellite with DronATC servers up and running that passes this new information to VATCs servers, so that VATCs servers updates its airspace traffic data with the new moving obstacle);
wherein the one or more management network devices (¶ [0061]: VATC servers) is configured to monitor or manage a status of at least one vehicle of the one or more vehicles (¶ [0045]: said virtual system of air traffic control (VATC) 300 is adapted to process and guarantee the conditions and constraints predetermined for operability in automated air traffic for unmanned aerial vehicles (UAV) by the at least a second processing unit 301 by exchanging information with or receiving information from or about other aircrafts, obstructions, satellite communication systems and cellular, government agencies and regulators).
Tantardini discloses all the subject matter of the claimed invention with the exception of one or more management network devices in communication with at least one vehicle of the one or more vehicles via concurrent communication with each interface of the plurality of wireless communication interfaces of the at least one vehicle. Ying from the same or similar fields of endeavor discloses one or more management network devices in communication with at least one vehicle of the one or more vehicles via concurrent communication with each interface of the plurality of wireless communication interfaces of the at least one vehicle (¶ [0029]: As shown in FIG. 1, the UAV 10 can receive the control instructions sent by one, two, or all of the remote controller 20, the smart phone 30, or the remote joystick 40 simultaneously or in the same control cycle. That is, the control instructions may be from the plurality of control devices; ¶ [0036]: UAV 10 determines communication interfaces that receive the plurality of control instructions, and determines the corresponding control device of each control instruction according to the matching relationship between communication interfaces and control devices). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Tantardini by determining, by the UAV, communication interfaces that receive the plurality of control instructions, determining the corresponding control device of each control instruction according to the matching relationship between communication interfaces and the plurality of control devices, and communicating with the plurality of control devices simultaneously of Ying. The motivation would have been to improve  control efficiency (Ying ¶ [0041]).

Regarding claim 12, Tantardini discloses 
A method for multi-interface transmission gateway processing comprising: 
providing one or more management network devices (¶ [0061]: VATC servers) in communication with at least one vehicle of a set of one or more vehicles (¶ [0009]: FIG. 1 shows the operational environment, the method, and the various components of the system composed of a module device (named DronAssistant) installed (with software) on the UAV and a software (named DronATC) for Air Traffic Management acting as Air Traffic Control running on VATC server), each vehicle (Fig. 2, ¶ [0027]: the at least one data transfer device 120 adapted to transfer messages between a plurality of unmanned aerial vehicles (UAVs)) comprising: 
at least one vehicle gateway (Fig. 3, ¶ [0028]: The module device 1000 is hereby named as DronAssistant); and 
a plurality of wireless communication interfaces (¶ [0031]: the at least one data transfer device 120 comprises means of a radio transceiver 121 or cell modem 122 or a satellite modem and antenna 123 or a Sarsat beacon 124 or a Bluetooth and/or a Wifi modem 125 or the like); and 
monitoring or managing a status of each of the at least one vehicle using the management network device (¶ [0045]: said virtual system of air traffic control (VATC) 300 is adapted to process and guarantee the conditions and constraints predetermined for operability in automated air traffic for unmanned aerial vehicles (UAV) by the at least a second processing unit 301 by exchanging information with or receiving information from or about other aircrafts, obstructions, satellite communication systems and cellular, government agencies and regulators).

Tantardini discloses all the subject matter of the claimed invention with the exception of monitoring or managing a status of each of the at least one vehicle using concurrent communication between the management network device and each interface of the plurality of wireless communication interfaces of the at least one vehicle. Ying from the same or similar fields of endeavor discloses monitoring or managing a status of each of the at least one vehicle using concurrent communication between the management network device and each interface of the plurality of wireless communication interfaces of the at least one vehicle (¶ [0029]: As shown in FIG. 1, the UAV 10 can receive the control instructions sent by one, two, or all of the remote controller 20, the smart phone 30, or the remote joystick 40 simultaneously or in the same control cycle. That is, the control instructions may be from the plurality of control devices; ¶ [0036]: UAV 10 determines communication interfaces that receive the plurality of control instructions, and determines the corresponding control device of each control instruction according to the matching relationship between communication interfaces and control devices). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Tantardini by determining, by the UAV, communication interfaces that receive the plurality of control instructions, determining the corresponding control device of each control instruction according to the matching relationship between communication interfaces and the plurality of control devices, and communicating with the plurality of control devices simultaneously of Ying. The motivation would have been to improve  control efficiency (Ying ¶ [0041]).

Regarding claim 2 and 13, Tantardini discloses 
wherein each vehicle gateway is configured to maintain a first virtual network interface (¶ [0080]: In case the communication between the DronAssistant that detected the previously unknown moving obstacle and VATCs is temporary down, it is the first DronAssistant that has the communication via cell or satellite with DronATC servers up and running that passes this new information to VATCs servers, so that VATCs servers updates its airspace traffic data with the new moving obstacle) and the one or more management devices is configured to maintain a second virtual network interface (¶ [0049]: In case the VATC is unable to transmit data to/from the UAV as a result of a network outage or UAVs radio failure ... As soon as practical, the UAV returns to the originally planned route. The on-board transmitters advertise the deviation for further relay to the VATCS (in case UAV-to-UAV link is active)).

Regarding claims 3 and 14, Tantardini discloses 
wherein the system is configured to maintain an overlay network between the first virtual network interface of at least one of the one or more vehicles (¶ [0080]: In case the communication between the DronAssistant that detected the previously unknown moving obstacle and VATCs is temporary down, it is the first DronAssistant that has the communication via cell or satellite with DronATC servers up and running that passes this new information to VATCs servers, so that VATCs servers updates its airspace traffic data with the new moving obstacle) and the second virtual network interface (¶ [0049]: In case the VATC is unable to transmit data to/from the UAV as a result of a network outage or UAVs radio failure ... As soon as practical, the UAV returns to the originally planned route. The on-board transmitters advertise the deviation for further relay to the VATCS (in case UAV-to-UAV link is active)).

Regarding claims 4 and 15, Tantardini discloses 
wherein the system is configured to maintain the overlay network over ... wireless communication interface of the plurality of wireless communication interfaces of the at least one vehicle such that if any of the plurality of wireless communication interfaces fails on a given vehicle, the overlay network is maintained and communication between the given vehicle and the one or more management network devices is continuously maintained (¶ [0049]: In case the VATC is unable to transmit data to/from the UAV as a result of a network outage or UAVs radio failure ... As soon as practical, the UAV returns to the originally planned route. The on-board transmitters advertise the deviation for further relay to the VATCS (in case UAV-to-UAV link is active)).
Tantardini discloses all the subject matter of the claimed invention with the exception of wherein the system is configured to maintain the overlay network over each wireless communication interface of the plurality of wireless communication interfaces of the at least one vehicle such that if any of the plurality of wireless communication interfaces fails on a given vehicle, the overlay network is maintained and communication between the given vehicle and the one or more management network devices is continuously maintained. Ying from the same or similar fields of endeavor discloses wherein the system is configured to maintain the overlay network over each wireless communication interface of the plurality of wireless communication interfaces of the at least one vehicle such that if any of the plurality of wireless communication interfaces fails on a given vehicle, the overlay network is maintained and communication between the given vehicle and the one or more management network devices is continuously maintained (¶ [0004]: In practical applications, the UAV cannot be communicatively linked to a plurality of control devices simultaneously. This is because when the UAV receives control instructions from the plurality of control devices simultaneously or in a same control cycle, the UAV cannot determine to which one of the control instructions it should respond, which causes the UAV to lose control; ¶ [0029]: As shown in FIG. 1, the UAV 10 can receive the control instructions sent by one, two, or all of the remote controller 20, the smart phone 30, or the remote joystick 40 simultaneously or in the same control cycle. That is, the control instructions may be from the plurality of control devices; ¶ [0036]: UAV 10 determines communication interfaces that receive the plurality of control instructions, and determines the corresponding control device of each control instruction according to the matching relationship between communication interfaces and control devices). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Tantardini by determining, by the UAV, communication interfaces that receive the plurality of control instructions, determining the corresponding control device of each control instruction according to the matching relationship between communication interfaces and the plurality of control devices, and communicating with the plurality of control devices simultaneously not to lose control of Ying. The motivation would have been to improve  control efficiency (Ying ¶ [0041]).

Regarding claims 5 and 16, Tantardini discloses 
wherein computer applications communicating between the at least one vehicle and the one or more management network devices, including communications configured for monitoring and managing the status of the at least one vehicle (Fig. 1, ¶ [0009]: FIG. 1 shows the operational environment, the method, and the various components of the system composed of a module device (named DronAssistant) installed (with software) on the UAV and a software (named DronATC) for Air Traffic Management acting as Air Traffic Control running on VATC server), are configured to communicate, using network packets, over the overlay network between the first virtual network interface of the at least one vehicle and the second virtual network interface of the one or more management network devices using network packets (¶ [0049]: In case the VATC is unable to transmit data to/from the UAV as a result of a network outage or UAVs radio failure ... As soon as practical, the UAV returns to the originally planned route. The on-board transmitters advertise the deviation for further relay to the VATCS (in case UAV-to-UAV link is active)).

Regarding claims 6 and 17, Tantardini discloses 
wherein the one or more management network devices comprises at least one of the one or more vehicles (Fig. 2, ¶ [0027]: the at least one data transfer device 120 adapted to transfer messages between a plurality of unmanned aerial vehicles (UAVs)), a management server, or a management gateway (¶ [0009]: FIG. 1 shows the operational environment, the method, and the various components of the system composed of a module device (named DronAssistant) installed (with software) on the UAV and a software (named DronATC) for Air Traffic Management acting as Air Traffic Control running on VATC server).

Regarding claims 7 and 18, Tantardini discloses 
wherein each of the one or more vehicles is configured to encode application network packets into coded network packets before transmitting the coded network packets to the one or more management network devices (¶ [0040]: the unmanned aerial vehicle (UAV) 100 comprises the module device 1000, called "DronAssistant" (DA), that is configured in order to send information (Uplink) through secure full duplex communications channels (Cellular or Satellite radio), thanks to the first processing unit 101 and to said signals transmitter 111, to the Virtual Air Traffic Control Server (VATCS) information on the UAVs Telemetry Data, including position, velocity, direction of flight, angular acceleration, barometric altitude, battery level, estimated battery autonomy, hardware integrity, emergency events, proximity of targets detected through onboard sensors 112, software integrity, relayed messages) and decode received coded network packets received from the one or more management network devices (¶ [0040]: module (DA) establishes, trough said first processing unit 101 and said signals transmitter 111, also a receiving (Downlink) data mode that gainfully includes navigation instructions from VATCS 300, elaborated by a specific second processing unit 301, traffic situation in the proximity of the UAVs last known or estimated position, known obstacles, relayed messages, software integrity, other special instructions); and 
wherein each of the one or more management network devices is configured to encode application network packets into coded network packets before transmitting the coded network packets to the one or more vehicles (¶ [0040]: module (DA) establishes, trough said first processing unit 101 and said signals transmitter 111, also a receiving (Downlink) data mode that gainfully includes navigation instructions from VATCS 300, elaborated by a specific second processing unit 301, traffic situation in the proximity of the UAVs last known or estimated position, known obstacles, relayed messages, software integrity, other special instructions) and decode received coded network packets received from the one or more vehicles (¶ [0040]: the unmanned aerial vehicle (UAV) 100 comprises the module device 1000, called "DronAssistant" (DA), that is configured in order to send information (Uplink) through secure full duplex communications channels (Cellular or Satellite radio), thanks to the first processing unit 101 and to said signals transmitter 111, to the Virtual Air Traffic Control Server (VATCS) information on the UAVs Telemetry Data, including position, velocity, direction of flight, angular acceleration, barometric altitude, battery level, estimated battery autonomy, hardware integrity, emergency events, proximity of targets detected through onboard sensors 112, software integrity, relayed messages).

Regarding claims 8 and 19, Tantardini discloses 
wherein the one or more vehicles and one or more management network devices are each configured to encode the application network packets by mapping each application network packet to one or more coded symbols (¶ [0151]: The second option is that the UAV-specific flight plan planner (provided that it has internet connection, either through cell network 201 or satellite link 202) uploads data, through said cell modem 122 or sat modem 123, to VATC, that then uploads back the proposed flight plan on the UAV-specific automatic pilot 106; Network packets used for Internet inherently include coded symbols such as bits encapsulated in the network packets); 
wherein the one or more vehicles and one or more management network devices are further configured to insert the one or more coded symbols into one or more coded network packets (¶ [0151]: The second option is that the UAV-specific flight plan planner (provided that it has internet connection, either through cell network 201 or satellite link 202) uploads data, through said cell modem 122 or sat modem 123, to VATC, that then uploads back the proposed flight plan on the UAV-specific automatic pilot 106; Network packets used for Internet inherently include coded symbols such as bits encapsulated in the network packets); and 
wherein the one or more vehicles and one or more management network devices are further configured to transmit the coded network packets over one or more of the plurality of wireless communication interfaces (¶ [0151]: The second option is that the UAV-specific flight plan planner (provided that it has internet connection, either through cell network 201 or satellite link 202) uploads data, through said cell modem 122 or sat modem 123, to VATC, that then uploads back the proposed flight plan on the UAV-specific automatic pilot 106).

Regarding claims 9 and 20, Tantardini discloses 
wherein the one or more vehicles and one or more management network devices are each configured to decode received coded network packets by extracting the multiple coded symbols from the received coded network packets to recover the application network packets that were encoded into one or more coded symbols (¶ [0151]: The second option is that the UAV-specific flight plan planner (provided that it has internet connection, either through cell network 201 or satellite link 202) uploads data, through said cell modem 122 or sat modem 123, to VATC, that then uploads back the proposed flight plan on the UAV-specific automatic pilot 106; Network packets used for Internet are inherently decapsulated to decode the coded symbols such as bits included in the network packets); and
wherein the system is configured to recover the application network packets using erasure decoding and then forward the recovered application network packets to a corresponding receiving computer application (¶ [0151]: The second option is that the UAV-specific flight plan planner (provided that it has internet connection, either through cell network 201 or satellite link 202) uploads data, through said cell modem 122 or sat modem 123, to VATC, that then uploads back the proposed flight plan on the UAV-specific automatic pilot 106; Network packets used for Internet are inherently decapsulated to decode the coded symbols such as bits included in the network packets).

Regarding claims 10 and 21, Tantardini discloses 
wherein each of the one or more vehicles is a drone, an unmanned aerial system, an unmanned system, or any manned or unmanned autonomous system that requires reliable communications with one or more remote management network devices (¶ [0049]: In case the VATC is unable to transmit data to/from the UAV as a result of a network outage or UAVs radio failure ... As soon as practical, the UAV returns to the originally planned route. The on-board transmitters advertise the deviation for further relay to the VATCS (in case UAV-to-UAV link is active)).

Regarding claims 11 and 22, Tantardini discloses 
wherein the plurality of wireless communication interfaces comprises one or more of the following: one or more cellular wireless network interfaces (¶ [0031]: cell modem 122), one or more satellite network interfaces (¶ [0031]: satellite modem and antenna 123), one or more vehicle-to-vehicle network interfaces, one or more air-to-ground network interfaces  (¶ [0049]: The on-board transmitters advertise the deviation for further relay to the VATCS (in case UAV-to-UAV link is active)), and one or more Wi-Fi network interfaces (¶ [0031]: Wifi modem 125).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466